Citation Nr: 1803871	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of frostbite to the right hand.  

2.  Entitlement to a disability rating in excess of 20 percent for residuals of frostbite to the left hand.  


REPRESENTATION

Veteran represented by:	Julie A. Simonson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from March 1978 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued 20 percent disability ratings for residuals of frostbite to the right hand and residuals of frostbite to the left hand.  Jurisdiction of the matter is now with the RO in St. Petersburg, Florida.  

In December 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the transcript has been associated with the Veteran's electronic claims file.  

The Board notes that prior to his current representation, the Veteran was represented by Paralyzed Veterans of America (PVA).  VA received a signed VA Form 21-22 in March 2015, changing representation from PVA to Attorney Julie A. Simonson.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the severity of the Veteran's residuals of frostbite to the right and left hand.  

The Veteran asserts that his residuals of frostbite to his right and left hand warrant a rating in excess of 20 percent for each hand.  The Veteran was last evaluated for his residuals of frostbite in June 2011.  

At the December 2016 hearing, the Veteran asserted that the June 2011 VA examination was inadequate for the purposes of determining a disabling evaluation.  The Veteran contended that his last VA examination did not capture the complete symptoms of his disability, as he did not believe that the examiner considered his description of his symptoms or perform any tests.  The Veteran further indicated that during the VA examination, the examiner conducted the examination from a distance; thus, not capturing the complete symptoms of the Veteran's disability.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the June 2011 examination is remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the residuals of frostbite for his right and left hand.  As such, in light of the Veteran's contentions that the June 2011 VA examination was inadequate and the passage of over six years since the Veteran's last evaluation, the Board finds that an additional examination is warranted to assess the current severity of the Veteran's residuals of frostbite.  

On remand, prior to any examination, the AOJ should make appropriate efforts to ensure that all relevant outstanding private and VA treatment records are associated with the claims folder.  

If possible, the Veteran should get these records himself to expedite the case.  
Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any relevant and outstanding medical records.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

Again, if possible, the Veteran should submit these records himself, and any new records regarding treatment of this disability that the VA does not have.  

2.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the severity of his service-connected residuals of frostbite on his right and left hand.  The examiner should review the claims file.  All necessary studies and tests should be conducted, to include x-ray studies of the hands.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the severity of symptoms.  The examiner should explain the medical basis for the conclusions reached.  

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




